DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Claim Objections
Applicant’s arguments with regards to the amendments have been fully considered and are persuasive.  The objection has been withdrawn.

Response to Arguments - 35 USC § 103
Applicant argues on pages 10-12 that Sun does not teach “modulating injection of the fluid based on the flow rate control sequence” and that “modifying Sun to modulate injection… would render the prior art unsatisfactory” and “modifying Sun…would change the principle of operation of Sun”. It is unclear where in the previous rejections Sun was “modified” in order to teach the modulation step. However, a new grounds of rejection has been made such that Walters teaches the modulation step. See below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/064659 (“Wilson”) in view of U.S. Pub. 2018/0238169 (“Sun”), further in view of WO 2018/194597 (“Filippov”), further in view of US Pub 2018/0187538 (“Walters”).
Regarding claims 1, 18 and 22, Wilson teaches:
A method comprising (Wilson: see generally FIG. 5, [0055]-[0061]): 
determining a current flow rate distribution for fractures in a wellbore (Wilson: triangulate location of fluid flowing through perforations 417A, 417B using two measurements at step 518, para [0060] lines 3-7), 
determining a desired flow rate distribution for the fractures in the wellbore (Wilson: desire to optimize production, [0061] line 6; which is done by optimizing the perforation flow in the wellbore, [0050] line 8); 
determining a flow rate control sequence for injecting a fluid (Wilson: optimizing a parameter of the fluid being pumped including the schedule (e.g., order/timing of fluid/particulates) at step 520, [0061] lines 1-6) comprising a carrier fluid and a diverter material into an entrance of the wellbore at a surface of the earth (Wilson: parameter may include volumetric flow rate and type or quantity of diversion materials, [0061] lines 3-5),   
wherein the flow rate control sequence comprises flow rate adjustments at the entrance of the wellbore and flow rate adjustments at the entrance of the wellbore (Wilson: modifying a parameter of the fluid being pumped including volumetric flow rate, [0061] lines 1-5l; pump unit 408 at the surface, [0051] line 4));
injecting the fluid into the entrance of the wellbore (Wilson: para [0005], “fluid being pumped into the first wellbore”); 

Wilson does not teach but Sun does teach:
the fractures comprising a first dominant fracture, a second dominant fracture, and a marginal fracture (Sun: dominant fractures (plural) utilize significantly more fracturing fluid than non-dominant fractures, [0003] lines 14-19), the second dominant fracture being downstream from the first dominant fracture, each of the first and second dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fracture (Sun: the determining the flow rate sequence further comprises determining a second flow rate of the fluid upstream from a second dominant fracture but downstream from the first dominant fracture for delivering at least a portion of the diverter material to the second dominant fracture at least partially blocking the second dominant fracture (The output vector y(t) may include changes to fluid flow rate at each fracture, [0017] lines 23-24; dominant utilizing significantly more fracturing fluid than non-dominant, [0003] lines 16-19);
determining a desired flow rate distribution for the fractures in the wellbore (Sun: when dominant fracture identified, optimal controller determines desired determines amount based on historical data which includes diverter quantity introduced before desired fluid redistribution, [0015] lines 2-9) to deliver the diverter material into the first and second dominant fractures and avoid delivery of the diverter material into the marginal fracture to transition from the current flow rate distribution to the desired flow rate distribution (Sun: Operators address the unbalanced distribution by introducing diverter material, [0003] lines 22-24). 
determining a second flow rate of the fluid upstream from the second dominant fracture but downstream from the first dominant fracture for delivering at least a portion of the diverter material to the second dominant fracture at least partially blocking the second dominant        fracture (Sun: The output vector y(t) may include changes to fluid flow rate at each fracture, [0017] lines 23-24),
such that the diverter material enters the first and second dominant fractures as the diverter 
material passes by the first and second dominant fractures (Sun: the diverters travel to the dominant fractures and restrict the flow of fracturing fluid to the dominant fractures or plug the dominant fractures, [0003] lines 25-27) such that the diverter material avoids entry into the
marginal fracture as the diverter material passes by the marginal fracture without 
substantially entering the marginal fracture, thereby delivering at least a portion of the 
diverter material into the first and second dominant fractures at least partially blocking the first and second dominant fractures and avoiding substantial delivery of the diverter material   into the marginal fracture (Sun: avoiding excess quantity of diverters may plug both dominant and non-dominant fractures, [0004] lines 8-9; through use of an optimal controller that introduces the correct diverter quantity and determines, through continuous measurements, when the diverters have arrived at and settled at the dominant fractures, [0016] lines 1-10);

deliver the diverter material into the first and second dominant fractures (Sun: the diverters travel to the dominant fractures and restrict the flow of fracturing fluid to the dominant fractures or plug the dominant fractures, [0003] lines 25-27) and avoid delivery of the 
diverter material into the marginal fracture to transition to the desired flow rate distribution (Sun: avoiding excess quantity of diverters may plug both dominant and non-dominant fractures, [0004] lines 8-9; through use of an optimal controller that introduces the correct diverter quantity and determines, through continuous measurements, when the diverters have arrived at and settled at the dominant fractures, [0016] lines 1-10).

Accordingly, it would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches all limitations except for fractures including dominant and non-dominant fractures, which additionally affects the scheduling of the fluid being pumped, (Wilson [0061] lines 1-6). Wilson is ready for improvement because classifying fractures as dominant or non-dominant further clarifies the desired goals of optimizing production, (Wilson [0061] line 6). Sun teaches a known technique of using a diverter material to not just alter flow characteristics generally, but specifically alter the flow characteristics of dominant fractures by restricting the flow of fracture fluid to these dominant fractures, (Sun [0003] lines 25-27). In light of Sun, one having ordinary skill in the art would have recognized that the different flow rates measured light of the first measurement (Wilson [0057] lines 1-5) and the second measurement (Wilson [0059] lines 1-4) could be a result of dominant and non-dominant fractures (Sun [0014] lines 10-11) which would yield the predictable result of adjusting the schedule (Wilson [0061] lines 4) to divert flow away from the dominant fractures (Sun [0015] lines 4-5). Therefore, it would have been obvious to combine Wilson with Sun to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Wilson and Sun do not teach but Filippov does teach:
wherein determining the flow rate control sequence comprises: determining a flow rate of the fluid upstream from the first dominant fracture for delivering  at least a portion of the diverter material into the first dominant fracture (Filippov: (Q_pf) in equation 2, page 13 line 19]); 
Accordingly, it would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Wilson, Sun and Filippov do not teach but Walters does teach:
wherein the flow rate control sequence (Walters: diversion cycle 208 starts with concentrating the diverting agent 320 in fracturing fluid, [0032] lines 1-7) comprises flow rate decrease adjustments (Walters: as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13) and flow rate increase adjustments (Walters: at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).

modulating injection of the fluid based on the flow rate control sequence (Walters: para [0033], “After the introduction of the diverting agent 320, the fracturing fluid may be flowed at IR.sub.4 until the diverting agent 320 approaches the fractures 310, which can be determined using the injection rate, the wellbore configuration, and depth of the fractures from the well head. As the diverting agent 320 approaches the fractures 310, the rate of injection may be adjusted to perform a propped low IR step cycle 210 as part of the diversion cycle 208”; [0017] “FIG. 10 provides a graph of the injection rate parameters and pressure data collected in an exemplary fracturing operation”; para [0028], “As illustrated in FIG. 2, a fracturing cycle 202 is first performed at a design fracturing injection rate IR.sub.1 to create or extend at least one fracture in the subterranean formation. Then, an open low IR step cycle 204 is performed by reducing the rate of injection from IR.sub.1 to IR.sub.2 and then from IR.sub.2 to IR.sub.3, wherein IR.sub.2 and IR.sub.3 are low injection rates”; the changes in injection rates are the injection modulations) 

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wilson teaches a system and method for initiating a fluid diversion with a treatment process, (Wilson, [0056] line 1) and adjusting parameters of the fluid (Wilson [0061] lines 1-5). Sun teaches a method for delivering a diverter amount to dominant fractures despite the existence of non-dominant fractures, (Sun [0003]-[0004] and [0015]-[0016]). Wilson in view of Sun discloses a system that teaches all of the claimed features except for specifically decreasing and then increasing the flow rate of the concentrated diverting agent in order to fix the problem of delivering fracturing fluid to uneven fractures. Walters teaches that the problem of uneven fractures can be addressed by using pressure diagnostics to analyze and design fluid diversion cycles (diversion cycles are taken to address problem of uneven fractures, Walters, [0003] line 3; [0004] lines 1-2; and [0018] lines 1-5). These diversion cycles specifically involve starting at a reduced injection rate IR_4, (Walters [0032] line 1-4), and then decreasing the flow rate to “seat” the diverting agent (Walters [0033] lines 12-15); then repeating the process as necessary which involves increasing the flow rate of the fracturing fluid back to IR4, (Walters [0033] lines 32-33). A person having skill in the art would have a reasonable expectation of successfully obtaining the desired fluid redistribution in the system of Wilson in view of Sun (Wilson [0015] line 9]) by modifying Wilson in view of Sun with the diversion cycles in Walters (Walters [0032] line 1-7). Therefore, it would have been obvious to combine Wilson in view of Sun with Walters to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 3, Wilson, Sun, Filippov and Walters teach:
The method of claim 1 further comprising: determining an amount of a diverter material required to at least partially block the first dominant fracture to achieve the desired flow rate distribution (Wilson: in response to comparing measurements, optimizing quantity of diversion material, [0061] lines 1-5).

Regarding claims 4, 20 and 24, Wilson and Sun do not teach but Filippov does teach:
The method of claim 1 further comprising:
estimating a concentration of diverter material that enters the first dominant fracture based
on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid (Filippov: calculate particle transport efficiency, [page 4 line 6]; which is a difference in particle concentration of the treatment fluid between locations in the wellbore and in the fracture or around a perforation along the wellbore, [page 4 lines 9-11]; note that while this is written in the context of a proppant, the technique may be applied with respect to a diverting agent, [page 3 lines 26-27]). 

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses model, (Wilson [0068]) but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 5, Wilson and Sun do not teach but Filippov does teach:
The method of claim 4 wherein the estimating is further based on at least one member
selected from the group of a perforation property (Filippov: flow conditions around each of the perforations may be different, [page 4 line 21]), perforation orientation, and a diverter material property.

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 6, Wilson and Sun do not teach but Filippov does teach:
The method of claim 4 wherein the transport efficiency is defined by the formula: 
                
                    
                        
                            R
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            
                                
                                    Q
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    u
                                    p
                                    
                                        
                                            Q
                                        
                                        
                                            u
                                            p
                                        
                                    
                                
                            
                        
                    
                
            
wherein Ri is transport efficiency, Ci is the concentration of the diverter material that will enter into a fracture i, Cup is the concentration upstream of a fracture i, Qi is the volumetric flow rate of the diverter material into a fracture i, Qup is the volumetric flow rate of the diverter material upstream of a fracture i, wherein fracture i comprises at least the dominant fracture (Filippov: equation 2 shows that the particle mass flow rates in the wellbore and in the fracture can be modeled as ratio that equals a constant, [page 13 line 19]; and equation 4 shows that the average particle mass concentration upstream in the wellbore and far downstream in the fracture can be modeled as a ratio that equals a constant, [page 13 line 24]; re-writing equation 4 as                 
                    
                        
                            
                                
                                    α
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                    ∙
                    R
                    =
                    1
                
            . Then multiplying equation 2 by 1 ->                  
                    
                        
                            π
                        
                        
                            p
                        
                    
                    =
                    
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                
                             
                    ∙
                     
                    
                        
                            
                                
                                    α
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                    R
                
            . Then divide by the constant R on both sides:                 
                    
                        
                            π
                            _
                            p
                        
                        
                            R
                        
                    
                    =
                    
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                
                             
                    ∙
                     
                    
                        
                            
                                
                                    α
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                
             and a constant divided by another constant can be re-written as a constant:                 
                    C
                    =
                    
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                
                             
                    ∙
                     
                    
                        
                            
                                
                                    α
                                
                                
                                    p
                                    f
                                
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    p
                                    w
                                
                            
                        
                    
                
             ).

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 9,  Wilson and Sun do not teach but Filippov does teach:
The method of claim 4, further comprising updating at least one of the rate control sequence or an amount of diverter material required to block the first dominant fracture based on the estimated concentration of diverter material that enters the first dominant fracture (Filippov: at step 610, estimate amount of suspended particles to be injected into the wellbore during the stimulation treatment, [page 19 lines 1-3).

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. Therefore, it would have been obvious to combine Wilson in view of Sun with Filippov to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 10, Wilson does not teach but Sun does teach:
The method of claim 4 wherein the wellbore comprises a plurality of dominant
fractures and a plurality of marginal fractures, each of the plurality of dominant fractures receiving fluid at a higher rate from the wellbore than the marginal fractures (Sun: dominant fractures and non-dominant fractures, [0003] lines 15-19), and

such that a portion of the diverter material enters each of the plurality of dominant fractures as the diverter material passes by each of the plurality of the dominant fractures (Sun: the diverters travel to the dominant fractures and restrict the flow of fracturing fluid to the dominant fractures or plug the dominant fractures, [0003] lines 25-27) such that the diverter material avoids entry into each of the marginal fractures as the diverter material passes by each of the marginal fractures (Sun: avoiding excess quantity of diverters may plug both dominant and non-dominant fractures, [0004] lines 8-9; through use of an optimal controller that introduces the correct diverter  quantity and determines, through continuous measurements, when the diverters have arrived at and settled at the dominant fractures, [0016] lines 1-10).

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson with Sun because this is applying a known technique (Sun) to a known method and device (Wilson) ready for improvement to yield predictable results. Wilson is the base reference that teaches all limitations except for fractures including dominant and non-dominant fractures, which additionally affects the scheduling of the fluid being pumped, (Wilson [0061] lines 1-6). Wilson is ready for improvement because classifying fractures as dominant or non-dominant further clarifies the desired goals of adding a diverter material. Sun teaches a known technique of using a diverter material to not just alter flow characteristics generally, but specifically alter the flow characteristics of dominant fractures by restricting the flow of fracture fluid to these dominant fractures, (Sun [0003] lines 25-27). One having ordinary skill in the art would have recognized that applying the known technique in Sun of identifying dominant and non-dominant fractures (Sun [0014] lines 10-11) would yield the predictable result of specifically modifying parameters of the fluid being pumped (Wilson [0061] lines 1-2) to be directed at the flow properties of the dominant fractures (Sun [0015] lines 4-5). 

Sun does not teach but Walters does teach:
the rate control sequence comprising a flow rate decrease adjustment at the entrance of the wellbore (Walters: as diverting agent 320 approaches fractures 310, rate of injection is adjusted from IR4 to lower injection rate IR5 as seen at 210 in FIG. 2 and held at IR5, [0033] lines 5-13)  and a flow rate increase adjustment at the entrance of the wellbore (at diverted step cycle 212, injection rate is dropped to lowest point IR3 and then raised to IR4 to test pressure change, [0033] line 17-20, and another diversion cycle may be performed immediately, [0033] line 30-33).

It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun with Filippov because this is applying a known technique (Filippov) to a known device (Wilson in view of Sun) ready for improvement to yield predictable results. Wilson in view of Sun is the base reference that teaches all limitations except for estimating a concentration of diverter material that enters the dominant fracture based on a transport efficiency of the diverter material in the carrier fluid, the transport efficiency being based on a difference in flow rate between the diverter material and the carrier fluid. Wilson discusses a model, (Wilson [0068]), but does not clearly discuss a transport model that takes into account the different flow properties of the diverter material and the carrier fluid.  Sun provides a model that includes fracturing fluid flow rate (Sun [0017] line 15) and diverter mass flow (Sun [0017] lines 22-23) but does not clearly take into account how the different material properties may affect the concentration of the diverter material. Wilson in view of Sun is ready for improvement because the models don’t take into account multiphase flow. Filippov teaches a known technique of modeling a non-Newtonian fluid based on inter-phase interactions between the particles and treatment fluid (Filippov [page 4 line 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Filippov of modeling interphase interactions in the non-Newtonian fluid would yield the predictable result of having a more accurate predictions. 
It would have been obvious to one skilled in the art before the effective filing date to combine Wilson in view of Sun and Filippov with Walters because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wilson in view of Sun and Filippov discloses a system that teaches all of the claimed features except for specifically decreasing and then increasing the flow rate of the concentrated diverting agent in order to fix the problem of delivering fracturing fluid to uneven fractures. Walters teaches that the problem of uneven fractures can be addressed by using pressure diagnostics to analyze and design fluid diversion cycles (Walters, [0003] line 3; [0004] lines 1-2; and [0018] lines 1-5). These diversion cycles specifically involve decreasing and increasing the flow rate of the fracturing fluid to control the application of concentrated diverting agent, (Walters [0032]-[0033]). Sun provides further motivation to repeat the diversion cycles for each dominant fracture, (Sun [0016] lines 9-10). A person having skill in the art would have a reasonable expectation of successfully obtained the desired fluid redistribution in the system of Wilson in view of Sun and Filippov (Wilson [0015] line 9]) by modifying Wilson in view of Sun and Filippov with the diversion cycles in Walters (Walters [0032] line 1-7). Therefore, it would have been obvious to combine Wilson in view of Sun and Filippov with Walters to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 11, Wilson, Sun, Filippov and Walters teach:
The method of claim 10 wherein the dominant fractures and marginal fractures have perforations arranged in clusters, the flow rate control sequence being based on clusters of the
dominant or marginal fractures (Wilson: The first subset of perforations 417A may be below (i.e., closer to the toe of the first wellbore 412) than the second set of perforations 417B, [0056] lines 9-10).

Regarding claim 12, Wilson, Sun, Filippov and Walters teach:
The method of claim 4, further comprising determining a concentration of the diverter material injected into the entrance of the wellbore at the surface of the earth based on an effect on the concentration of the diverter as it transports from the surface to at least one of the first dominant fracture, second dominant fracture, or the marginal fracture (Wilson: modifying a parameter of the fluid being pumped including concentration (e.g., of proppant), the type or quantity of diversion materials, or a combination of the two based on the effect it has on the measurements, [0061] lines 1-6).

Regarding claim 13, Wilson, Sun, Filippov and Walters teach:
The method of claim 4, further comprising determining the rate control sequence based on a translational time delay, the translational time delay comprising the time it takes for flow rate change at the entrance of the wellbore to translate to a flow rate change of the diverter material as it passes at least one of the first dominant fracture, second dominant fracture, or the marginal fracture in the wellbore (Wilson: in response to determining the location where the fluid is flowing, modifying the timing of fluid/particulates, [0061] lines 1-6).

Regarding claim 14, Wilson, Sun, Filippov and Walters teach:
The method of claim 4, wherein the diverter material is injected into the entrance
of the wellbore at the surface by pump equipment (Wilson: pump unit 408, [0051] line 4), the method further comprising determining the rate control sequence further based on a delay in a rate command change input to the pump equipment and a change in rate being actuated by the pump equipment to the diverter material injected at the surface (Wilson: technique may be used to optimize pump rates, [0025] lines 8-9).

Regarding claim 15, Wilson, Sun, Filippov and Walters teach:
The method of claim 1, wherein the diverter material is injected in the form of a pill (Wilson: diverter may be a pill, [0056] line 11).

Regarding claim 16, Wilson, Sun, Filippov and Walters teach:
The method of claim 1, wherein the fluid is injected by an electric pump (Wilson: pump unit 408, [0051] line 4).

Regarding claim 17, Wilson, Sun, Filippov and Walters teach:
The method of claim 1, carrying out an injection of diverter material based on the determined flow rate control sequence (Wilson: modifying a parameter of the fluid being pumped, which includes a combination of the type or quantity of diversion materials and the schedule, [0061] lines 1-6; note that the carrying out may be done automatically or manually, [0025] lines 10-11).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148